UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 21-6672


DAVID MEYERS,

                   Plaintiff - Appellant,

            v.

DIRECTOR OF ACTION ALLIANCE COMMONWEALTH OF VAPREA
HOTLINE CENTER; ROSE DURBIN, PREA Coordinator; J. BROWN, SX1 - Unit
Manager; OAKEON, SX1 Transportation Officer; PEODE, SX1 Physician; I.
HAMILTON, Warden; WHITE; MAJOR RUFFIN; SPECIAL AGENT HUNTER,
SIU; OFFICER BROWN, SXI Intel Officer; OFFICER PERRY, SXI Intel Officer;
NATO R. MOSLEY, Grievance Coordinator; DANIEL MCGOWAN, Sexual Abuse
Hotline Referral Mgr.; DIRECTOR OF VIRGINIA SEXUAL AND COMESTIC
PREA ACTION ALLIANCE COMMONWEALTH OF VA; TRACY, Ext. 500
Emotional Support Clerk; CHRISTINE CARROLL; T. HARVEY; PAUL
HAYMES; JAMES JIM PARKS; GAIL JONES; KIETH DAWKINS; A. DAVID
ROBINSON; HAROLD CLARKE, Director; LARREN STAPLETON; AMY
SCHYLER, PREA Analyst; K. CROSBY, Eastern Regional Obmudsman, VADOC;
A. WELLINTON, PREA Manager; IVAN GILMORE, Warden; D. HINES;
MS. HARRIS; WHITE, Assistant Warden; BRYANT, Assistant Warden; M.
WALKER; ISRAEL HAMILTON, Warden; COUNSELOR ASHBURN; T.
BROWN; S. VANCAMPEN; LT. A. BROWN; LT. N. LABOY; M. PERRY; A.
NELSON; MR. DUNLEVY; MS. DARBY; J. MOSLEY, Sussex I State Prison
Grievance Coordinator; E. P. WITT; K CARROLL, Sussex I State Prison Grievance
Coordinator; S. N. ATKINS, Sussex I State Prison Grievance Coordinator;
SGT. CRAFT; OFC. OAKEON; LT. RICKS; SGT. A. WALKUP; SGT. DIAL; H.
SPENCER; OFC. TAYLOR; R. BRITT, Counselor; W. COLSIN; LT. CURRY;
MS. HALL,      QMHP;       NURSE WALKER;      LAUNDRY         OFC. BAINES;
OFC. STEVENS; OFC. JENKINS; JOHN DOE, SXI - Male Black Strike Force
Prison Guard; DR. M. PICIO; DR. ULEP; DR. ERIC BUSKIRK;
NURSE KITTRELL; PHARMACY NURSE CUNNINGHAM; LT. JACKSON;
CAPTAIN D. ROUNDTREE; MAJOR HIBBS; NURSE CARTER; SGT. WYCHE;
MS. MABREY, IHO; J. FELTNER, IHO; J. RANDOLPH; KRUSE, Fiscal Tech; A.
MILLER, Mail Clerk; OFC. BERNARD; OFC. CORNELIUS; ARMOR INC.
HEALTH SERVICES,

                    Defendants - Appellees.



                                      No. 21-6675


DAVID MEYERS,

                    Plaintiff - Appellant,

             v.

MAYOR LEVAR STONEY, Mayor of the City of Richmond VA; IVAN
GILMORE, Warden of Sussex I State Prison; MARK RANKIN HERRING;
RICHARD CARSON VORHIS, Assistant Attorney General,

                    Defendants - Appellees.



Appeals from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:20-cv-00122-AWA-DEM; 2:20-cv-
00469-AWA-DEM)


Submitted: June 14, 2021                                          Decided: June 29, 2021


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Meyers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.


                                             2
PER CURIAM:

       In these consolidated appeals, David Meyers has filed interlocutory appeals from

the district court’s nonfinal order. Accordingly, we dismiss the appeals for lack of

jurisdiction.

       Before considering an appeal, we must ensure we have jurisdiction. See Clark v.

Cartledge, 829 F.3d 303, 305 (4th Cir. 2016) (recognizing our obligation to consider

questions of jurisdiction sua sponte).     We may exercise jurisdiction only over final

decisions, 28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

47 (1949). “Generally, a district court order is not final until it has resolved all claims as

to all parties.” Hunter v. Town of Mocksville, 789 F.3d 389, 402 (4th Cir. 2015) (internal

quotation marks omitted).

       Here, Meyers appeals the district court’s order dismissing without prejudice all of

Meyers’ motions in these two cases except for his motions for leave to proceed in forma

pauperis. Because the court has yet to resolve all the claims and no exception applies, we

lack jurisdiction.

       Accordingly, we dismiss these appeals for lack of jurisdiction. We deny as moot

Meyers’ motions for leave to proceed without prepayment of fees under the Prison

Litigation Reform Act. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                DISMISSED

                                              3